UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2014 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-16561 REALMARK PROPERTY INVESTORS LIMITED PARTNERSHIP - V (Exact name of registrant as specified in its charter) Delaware 16-1275925 (State of organization) (IRS Employer Identification No.) 2350 North Forest Road, Getzville, New York 14068 (Address of principal executive offices) (716) 636-9090 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [X] REALMARK PROPERTY INVESTORS LIMITED PARTNERSHIP – V Part 1 - FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets As of September 30, 2014 and December 31, 2013 (Unaudited) September 30, 2014 December 31, 2013 Assets Property and equipment, at cost: Land and improvements $299,744 $299,744 Buildings and improvements 2,088,990 2,029,646 2,388,734 2,329,390 Less accumulated depreciation (1,823,651) (1,759,295) Net property and equipment 565,083 570,095 Cash 7,798 - Accounts receivable, net 7,891 1,105 Other assets 9,985 - Total assets $590,757 $571,200 Liabilities and Partners' Deficit Liabilities: Senior secured loan and accrued interest payable to affiliated party $1,711,210 $1,647,832 Payables to affiliated parties, including accrued interest 2,121,718 1,763,473 Accounts payable and accrued expenses 110,698 140,211 Note payable and accrued interest - 121,274 Security deposits and prepaid rents 37,204 27,474 Total liabilities 3,980,830 3,700,264 Partners' deficit: General partners (283,433) (275,602) Limited partners (3,106,640) (2,853,462) Total partners' deficit (3,390,073) (3,129,064) Total liabilities and partners' deficit $590,757 $571,200 See accompanying notes to consolidated financial statements. 2 REALMARK PROPERTY INVESTORS LIMITED PARTNERSHIP – V Consolidated Statements of Operations (unaudited) Three months ended September 30, Nine months ended September 30, 2013 (restated) (restated) Income: Rental $ 349,013 Interest and other 65 Total income Expenses: Property operations Interest to affiliates Administrative: Affiliates Other Depreciation expense Total expenses Net loss $ (261,008) Net loss per limited partnership unit $ (5.10) $ (3.72) $ (14.37) Weighted average number of limited partnership units outstanding See accompanying notes to consolidated financial statements. 3 REALMARK PROPERTY INVESTORS LIMITED PARTNERSHIP – V Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 (Unaudited) (restated) Cash flows from operating activities: Net loss $ $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Changes in: Accounts receivable Other assets Accounts payable, accrued expenses and payable to affiliates Accrued interest payable Security deposits and prepaid rents Net cash provided by operating activities Cash flows used in investing activities - additions to property and equipment Cash flows from financing activities- Advance from Affiliates
